Case 2:21-cr-O0009-LMA-JVM Document 19 Filed 03/10/21 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA . CRIMINAL NO. 21-cr-00009
*
VERSUS * SECT. I MAG 1
*
ok

ROBERT HJORTSBERG = (01) VIOLATION: 26 U.S.C. § 7203

STIPULATED FACTUAL BASIS FOR GUILTY PLEA

NOW INTO COURT, comes the United States Attorney for the Eastern District of
Louisiana, through the undersigned Assistant United States Attorneys, and the defendant,
ROBERT HJORTSBERG, represented by his undersigned counsel, Frank G. DeSalvo, and for
purposes of providing the Court with a factual basis for a plea agreement pursuant to Rule 11 of
the Federal Rules of Criminal Procedure, stipulate as follows:

The defendant, ROBERT HJORTSBERG, is an attorney, who in 2017 worked at the Jason
R. Williams Law Firm in New Orleans, Louisiana. Because ROBERT HJORTSBERG and his
spouse earned more than $100,000 in 2017, he was required to file an income tax return with the
Internal Revenue Service by October 15, 2018. The defendant, ROBERT HJORTSBERG, failed
to file a return by that date and did not file a 2017 return until July 28, 2020, even though he knew
that he was required to file by October 15, 2018.

The defendant acknowledges and agrees that restitution is due and payable to the Internal
Revenue Service in the amount of $31,651. The defendant acknowledges and agrees that venue is
proper in the Eastern District of Louisiana.

ROBERT HJORTSBERG DATE
Defendant
Case 2:21-cr-O0009-LMA-JVM Document 19 Filed 03/10/21 Page 2 of 2

212%

 

 

DATE

 

New Orleans, LA 70133
Telephone: (504) 524-4191
Counsel for Defendant

ALEXANDER C. VAN HOOK
Acting United States Attorney

LL Le— S22)

KELLY P. URBINGER (La. Bar No. 21028) DATE
Assistant United States Attorney

DAVID J. AYO, (La. Bar No. 28868)

Assistant United States Attorney

800 Lafayette Street, Suite 2200

Lafayette, LA 70501

Telephone: (337) 262-6618

US. v. Robert Hjortsberg, Criminal No.: 21-cr-00009
Stipulated Factual Basis for Guilty Plea

2
